Citation Nr: 9907651	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to February 
1988.  In August 1994, he submitted a claim for service 
connection for upper and lower back pain, right hip and leg 
pain, and a short right leg due to pelvic tilt.  This appeal 
arises from a March 1995 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) that granted 
service connection for lumbosacral strain and assigned a 10 
percent evaluation.  The decision also denied service 
connection for an upper back disorder, a right hip disorder, 
and a short right leg.  After further development of the 
evidence, a February 1997 rating decision increased to 20 
percent the evaluation for lumbosacral strain.

In June 1998, the case was remanded by the Board of Veterans' 
Appeals (Board) for further development of the evidence 
including a VA orthopedic examination.  At a September 1998 
VA examination, the veteran apparently reported right knee 
injuries in service and claimed to have a current right knee 
disability.  The issue of service connection for a right knee 
disorder has not been addressed by the RO, is not in proper 
appellate status, and is referred to the RO for appropriate 
action.


REMAND

The veteran contends that he suffered back injuries in 
service during airborne operations and that those injuries 
are now manifested by pain in the upper and lower back and 
right hip and by a short right leg.

Pursuant to the June 1998 remand, the veteran was afforded a 
September 1998 VA examination.  There he reported 1986 
parachuting injuries to his lumbodorsal spine, right hip, and 
right knee.  Currently, he had constant lumbodorsal pain, 
aggravated by sitting, standing, and running, radiating to 
the right buttocks, posterior thigh, and knee.  He denied 
bowel or bladder symptoms and pain or paresthesia in the 
right foot.  He treated the pain with medication and heat to, 
and manipulation of, the lumbodorsal spine.  Because the 
examination that ensued was inadequate, necessitating the 
instant remand, the Board is compelled to report here in some 
detail the medical evidence relevant to the claims that are 
in proper appellate status.

The veteran's contentions to the contrary notwithstanding, 
his service medical records do not reflect training injuries 
due to airborne operations or any other cause.  There was a 
March 1986 complaint of back pain following a sports injury 
and two January 1988 complaints of back pain, one of which 
was diagnosed as low back pain secondary to sleeping position 
and the other was diagnosed as minimal spasm.  A February 
1988 separation examination showed mild lumbar scoliosis.

The earliest postservice records in the file are from Baldwin 
Chiropractic Center.  The veteran was seen there in February 
1989 with a complaint of low back pain that began three to 
four weeks earlier.  In a May 1996 letter, Dr. Baldwin 
reported that his 1989 examination of the veteran revealed a 
significant pelvic imbalance that created a compensatory 
curvature of the lumbar spine.  He treated the veteran for 
two months with spinal adjustments and a temporary heel lift.  
The veteran was seen for an acute flare-up in October 1989 
and again in August 1990.  The August 1990 records reflect 
the first complaint of midback pain.

In a May 1996 letter, Dr. Jorge Franco reported that he had 
treated the veteran for recurring back pain since 1991.  His 
earliest relevant treatment record in the file is dated in 
November 1993 and merely reflects follow-up on back pain.  A 
February 1994 record noted that the veteran still complained 
of upper back pain and, in addition, right ear and jaw pain.  
Other treatment records, through August 1994, did not reflect 
complaints or treatment of back pain.

In his May 1996 letter, Dr. Baldwin reported that he saw the 
veteran again in September 1992.  In those treatment records, 
the veteran reported pain in the upper and lower back, the 
right ankle, and the left shoulder blade.  The pain had its 
onset in April 1992, was aggravated by lifting and prolonged 
sitting, occurred in the early morning and late at night, and 
radiated to the right hip and left shoulder blade.  Range of 
motion of the lumbar spine showed 90 degrees of flexion 
without pain, 30 degrees of extension with mild pain, 30 
degrees of right rotation with mild pain, 30 degrees of left 
rotation with moderate pain, 30 degrees of right lateral 
flexion without pain, and 30 degrees of left lateral flexion 
with mild pain.  Deep tendon reflexes were present on the 
left and decreased on the right.  Heel and toe walk was 
negative.  Dematomes [sic] were within normal limits.  
Bekhterev's test, for sciatica, was negative on the left and 
right; Lasègue's sign, for sciatica, was negative on the left 
and right; Bragard's sign, for nerve root disease, was 
negative on the left and right; Nachlas' test, for a nerve 
root lesion usually at L2-3, was negative on the right and 
positive on the left; a valsalva test, for intrathecal 
pressure usually due to a space-occupying lesion such as a 
herniated disc, a tumor, or osteophytes, was negative; and 
Gaenslen's sign, for lumbosacral disease, was negative on the 
left and right.

At a December 1994 VA examination, there was no tenderness of 
the thoracic spine or under the shoulders.  The veteran was 
able to shrug his shoulders, lift against weight, and had 
free movement of the chest without pain.  There was no 
tenderness over the vertebral column or of the paravertebral 
muscles but there was some discomfort on stretching the right 
paravertebral muscles.  Lumbar lordosis was preserved though 
there was minimal right scoliosis.  Pelvic tilt was not 
observed but the right leg measured 38 inches while the left 
measured 383/4 inches.  Still, gait was normal.  Range of 
motion of the lumbar spine showed flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees left 
and right, and rotation to 20 degrees.  Deep tendon reflexes 
were all 2+ and there was no sensory deficit.  There was full 
range of motion of the right hip without symptoms.  Neither 
current X-rays of the lumbar spine and right hip, nor August 
1994 X-rays of the thoracic spine, showed any pathology.  
Diagnoses included history of upper back pain with no current 
abnormality, no abnormality of the right hip, minimal 
scoliosis, lumbosacral strain, and low back pain.

In the May 1996 letter, Dr. Baldwin reported that he saw the 
veteran again in March 1996 with neck and shoulder pain.

At a December 1996 VA examination, the veteran reported 
parachuting injuries in service that resulted, in 1987, in 
pain in the neck and upper and lower back.  He said that the 
pain radiated to the lateral and posterior aspects of his 
right leg.  There was no tenderness of the paravertebral 
muscles of the cervical spine, and range of motion showed 32 
degrees of flexion, 38 degrees of extension, lateral flexion 
to 18 degrees bilaterally, and rotation to 56 degrees on the 
right and 58 degrees on the left.  X-rays showed minimal 
degenerative joint disease at C5-6.  There was tenderness, 
and seemed to be mild spasm, of the paravertebral muscles 
from T6 to S1 bilaterally.  Range of motion of the lumbar 
spine showed flexion to 56 degrees, extension to 16 degrees, 
and lateral flexion 28 degrees bilaterally.  Straight leg 
raising was to 60 degrees on the right and 75 degrees on the 
left.  On the right, the sciatic notch was not tender but 
there was tenderness along the sciatic nerve from just below 
the buttocks to midthigh.  X-rays of the lumbar and thoracic 
spine were normal.  Diagnoses included history of parachute 
jumping injuries to the upper back with residuals, low back 
pain due to parachute jumping, and right sciatic neuropathy 
due to "back problems."

At the September 1998 VA examination, there was tenderness 
over the thoracic spine from T6 to T9 and tenderness of 
interscapular musculature, but there was no evidence of 
winging of scapulae on stress.  Also, there was tenderness 
over the lumbar spine from L4 to S1.  The examiner found 
normal lumbar lordosis though the radiologist reported loss 
thereof.  The examiner found mild left lumbar scoliosis 
though that was not seen on X-rays.  There was full range of 
motion of the lumbodorsal spine and legs were equal in 
length.  Straight leg raising was to 90 degrees bilaterally, 
deep tendon reflexes were all 1+, and strength and sensation 
of the lower extremities were within normal limits.  There 
was no evidence of a limp, examination of the right hip 
showed full range of motion without discomfort, and a 
Trendelenburg test, for disorder of the gluteus medius 
mechanism, was negative.  However, there was an audible and 
palpable click, etiology unknown, on passive flexion and 
extension of the joint.  X-rays of the right hip were normal 
and did not show early post-traumatic osteoarthritic changes.  
The impression was recurrent low back pain due to left lumbar 
scoliosis, right hip pain due to sciatica, and rule out early 
right hip osteoarthritis.  The examiner then added that the 
veteran "could have" disorders of the upper back and right 
hip etiologically related to the left lumbar scoliosis.

The veteran claims that his service-connected low back 
disorder is more disabling than indicated by the assigned 
evaluation.  Such a claim is well grounded and, when a claim 
is well grounded, VA has a duty to assist the veteran in 
developing evidence pertaining thereto.  38 U.S.C.A. 
§ 5107(a); see Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 5 
Vet.App. 454 (1993); 38 C.F.R. § 3.326.

The veteran has been examined by VA in 1994, 1996, and 1998, 
and also by his chiropractor.  However, the Board is unable 
to evaluate medical evidence where one examiner reports a 3/4-
inch leg length discrepancy while another finds equal leg 
lengths; where one examiner finds left lumbar scoliosis, 
another finds right lumbar scoliosis, and X-rays show no 
lumbar scoliosis; where an examiner finds normal lumbar 
lordosis and X-rays show loss thereof; where one examiner 
finds evidence of right sciatica due to "back problems," 
the veteran's chiropractor finds no evidence of sciatica, and 
another examiner finds no evidence of sciatica but diagnoses 
it nevertheless, apparently based on history; where an 
examiner diagnoses "rule out" early osteoarthritis of the 
right hip in spite of X-rays that appear to do just that; and 
where an examiner postulates that the veteran "could have" 
disorders of the upper back and right hip etiologically 
related to lumbar scoliosis but does not identify any such 
disorders.  A thorough examination is needed to clarify the 
medical evidence and diagnoses.

In the June 1998 remand, the Board cited DeLuca v. Brown, 8 
Vet.App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45.  We 
addressed the need for medical evidence that assessed the 
veteran's low back disorder in terms of weakened movement, 
excess fatigability, incoordination, and increased disability 
during flare-ups.  We referred to the December 1996 VA 
examination wherein the requirements of 38 C.F.R. §§ 4.40 and 
4.45 were dismissed with the handwritten notation by the 
examiner that he was "unable to comment on DeLuca . . . 
without pure speculation."  We noted our belief that there 
are clinical methods of assessing fatigability, strength, and 
coordination of a joint.  Indeed, we have seen reports 
indicating the use of such methods by VA examiners.  
Moreover, we are of the view that, if a musculoskeletal 
disorder is correctly diagnosed, a medical professional 
should be able to predict, without speculation, the 
likelihood that flare-ups will occur and should also be able 
to assess the nature and extent of disability on such 
occasions.  However, after the June 1998 examination, the 
examiner merely reported that he saw "no evidence" of 
weakened movement, excessive fatigability, or incoordination.  
That comment, coming, as it did, after the clinical 
impression, suggests that no systematic effort was made to 
assess fatigability, strength, and coordination.

The United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals) recently 
held the following in a precedential decision 
the right to compliance with the remand orders.  
We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

As we stated in our previous Remand, Members of the Board 
lack the professional medical competency to make medical 
judgments in rating disabilities, but must rely upon 
independent medical evidence of record.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174-75 (1991).  We are required, 
by law, including the DeLuca decision, above, to depend upon 
the expertise and experience of examining physicians to 
assess, to the extent feasible based upon the clinical 
findings and history available to them, the likelihood that a 
particular veteran may experience greater limitation of 
motion, due to pain during use or flare-ups, than is shown 
during the examination visit.  We certainly understand that 
individual patients may exhibit symptoms that are not always 
consistent; for this reason, we look to the examiners to 
reconcile their findings into coherent reports which we can 
apply in implementing the law.

Accordingly, the case is again REMANDED to the RO, for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for disorders of the spine, right leg, and 
right hip, since 1988.  Thereafter, the RO 
should obtain legible copies of all records 
that have not already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine the 
nature and extent of all disability of the 
spine, right hip, and right leg and the 
etiology thereof.  It is imperative that the 
examiner reviews this Remand decision and the 
claims file, including service medical 
records, prior to the examination.

a.  Specifically, the examiner should 
determine whether the veteran has left 
lumbar scoliosis, right lumbar scoliosis, 
or no lumbar scoliosis, and should 
explain any inconsistencies between X-
rays and his or her clinical findings 
regarding scoliosis.  If the veteran has 
lumbar scoliosis, the examiner should 
determine the nature and extent of 
disability attributable thereto.  If he 
does not have lumbar scoliosis, the 
examiner should determine whether he has 
another low back disorder.  If he has 
another low back disorder, the examiner 
should determine the nature and extent of 
disability attributable thereto.

b.  Range of motion of the lumbar spine 
should be evaluated and all other 
indicated tests should be conducted.  The 
examiner should determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination, and 
should express an opinion as to whether 
additional functional impairment would 
result from flare-ups of the disorder or 
from use of the low back over a period of 
time.  If feasible, these determinations 
should be expressed in terms of degrees 
of additional loss of range of motion due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use or during flare-ups.

c.  All functional limitations of the low 
back disorder must be fully described.  
The factors upon which medical opinions 
are based must be set forth in the 
report.

d.  The examiner should determine whether 
the veteran has disorders of the upper 
back or right hip that are etiologically 
related to his low back disorder.  If he 
has such disorders, the examiner should 
assess the nature and extent of 
disability attributable thereto.

e.  The examiner should determine whether 
the veteran has a leg length discrepancy 
that is etiologically related to his low 
back disorder.  If he has such a 
disorder, the examiner should assess the 
nature and extent of disability 
attributable thereto.

3.  After the foregoing actions have been 
taken, the RO should review the file to ensure 
completion of the required development.  When 
the required development has been completed, 
and all evidence obtained has been associated 
with the file, the RO should review the claim.  
If the decision remains adverse to the veteran 
in any way, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and afforded a reasonable opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The veteran need take no action 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Court or 
the Board.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision by the 
Board is appealable to the Court.  This remand is a 
preliminary order and does not constitute a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


